UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6274


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANTE L. WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:06-cr-00045-HEH-1; 3:08-cv-679)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dante L. Williams, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dante L. Williams seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate       of     appealability.          28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent       “a    substantial       showing       of    the    denial    of      a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)      (2006).         A

prisoner        satisfies       this        standard       by     demonstrating         that

reasonable       jurists       would    find       that    any     assessment      of     the

constitutional         claims    by    the    district      court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Williams has

not     made     the   requisite       showing.           Accordingly,      we     deny     a

certificate       of       appealability       and     dismiss     the    appeal.          We

dispense        with    oral    argument       because       the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                              2